                 Case 3:20-cv-05902-BHS Document 28 Filed 03/01/21 Page 1 of 2




     CHRIS ROSFJORD, WSBA #37668                            HON. BENJAMIN H. SETTLE
1    ROSFJORD LAW, PLLC
     6725 22nd Ave NW
2
     Seattle, WA 98117
3    (206) 321-4849
     Email: rosfjordlaw@gmail.com
4    Attorney for Plaintiff

5

6

7                                 UNITED STATES DISTRICT COURT

8                        FOR THE WESTERN DISTRICT OF WASHINGTON

9
       JOSH THOMAS, individually, and on
10     behalf of himself and all others similarly      CASE NO. 3:20-cv-05902-BHS
       situated,
11
                               Plaintiff,            ORDER GRANTING STIPULATION OF
12     v.                                              DISMISSAL WITH PREJUDICE

13     JPMORGAN CHASE & CO., a Delaware
       corporation,
14
                               Defendant.
15

16          Pursuant to the Stipulation of Dismissal with Prejudice signed by Plaintiff Josh

17   Thomas and Defendant JPMorgan Chase Bank, N.A., erroneously sued as JPMorgan

18   Chase & Co., (collectively, the “Parties”), and good cause appearing:

19          IT IS HEREBY ORDERED that Plaintiff Josh Thomas’ Class Action Complaint (Dkt.

20   1) is dismissed with prejudice.

21          //
22          //
23
            //
24

25
      Order Granting Stipulation of Dismissal With         ROSFJORD LAW PLLC
      Prejudice                                              6725 22nd Ave NW
      (Thomas v. JPMorgan Chase & Co.)                       Seattle, WA 98117
      Page 1 of 2                                             (206) 321-4849
               Case 3:20-cv-05902-BHS Document 28 Filed 03/01/21 Page 2 of 2




            IT IS FURTHER ORDERED that the Parties shall each bear their own attorneys’
1
     fees and costs in this matter.
2

3           DATED this 1st day of March, 2020

4

5

6

7

8
                                                     A
                                                     BENJAMIN H. SETTLE

                                                     United States District Judge
9
     Presented by:
10

11   ROSFJORD LAW PLLC

12

13   /s/Chris Rosfjord
     Chris Rosfjord, WSBA #37668
14   Attorney for Plaintiff
15   LANE POWELL PC
16

17   /s/John S. Devlin III
     John S. Devlin III, WSBA #23988
18
     Attorneys for Defendant JPMorgan
19   Chase Bank, N.A., erroneously sued as
     JPMorgan Chase & Co.
20

21

22

23

24

25
      Order Granting Stipulation of Dismissal With                ROSFJORD LAW PLLC
      Prejudice                                                     6725 22nd Ave NW
      (Thomas v. JPMorgan Chase & Co.)                              Seattle, WA 98117
      Page 2 of 2                                                    (206) 321-4849
